Name: Commission Regulation (EEC) No 1968/76 of 6 August 1976 excluding the application of monetary compensatory amounts on the transfer to the Italian intervention agency of feed grain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 8 . 76 Official Journal of the European Communities No L 215/27 COMMISSION REGULATION (EEC) No 1968/76 of 6 August 1976 excluding the application of monetary compensatory amounts on the transfer to the Italian intervention agency of feed grain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2 ), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 1863/76 of 27 July 1976 (3 ) provides for the transfer to the Italian intervention agency of feed grain held by other Member States' intervention agencies ; whereas there is no need to apply monetary compensatory amounts to such transfers, since their absence cannot give rise to trade disturbances ; No monetary compensatory amount shall be levied or granted in respect of feed grain transferred to the Italian intervention agency pursuant to Regulation (EEC) No 1863/76 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 106, 12 . 5 . 1971 , p . 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p . 1 . ( 3 ) OJ No L 206, 31 . 7 . 1976, p . 5 .